Citation Nr: 0726007	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-35 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for a brain tumor.  

2. Entitlement to service connection for a brain tumor. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1982 to December 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The reopened claim of service connection for a brain tumor is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACTS

1. By rating decision of September 1999, the RO denied the 
claim of service connection for a brain tumor; after the 
veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the rating decision and 
the rating decision became final.

2. The additional evidence submitted since the rating 
decision of September 1999 raises a reasonable possibility of 
substantiating the claim of service connection. 


CONCLUSIONS OF LAW

1. The rating decision of September 1999 by the RO, denying 
the claim of service connection for a brain tumor, became  
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2006).

2. The additional evidence presented since the rating 
decision of September 1999, denying the claim of service 
connection for a brain tumor, is new and material, and the 
claim of service connection is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

As the application to reopen the claim of service connection 
is resolved in the veteran's favor, VCAA compliance as to the 
claim to reopen, the only claim decided in this decision, is 
moot.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Rating Decision in September 1999 and Evidence Previously 
Considered 

In a rating decision in September 1999, the RO denied the 
claim of service connection for a brain tumor, 
oligodendroglioma, on the grounds that there was no evidence 
of a brain tumor during service or during the one-year period 
following separation from service.  After the RO notified the 
veteran of the adverse determination and of his procedural 
and appellate rights, he did not appeal the denial of the 
claim, and the rating decision became final based on the 
evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The evidence considered at the time of the September 1999 
rating decision consisted of the service medical records and 
private medical records from 1990 to 1998. 

The service medical records contain no complaint, finding, 
history, or treatment of a brain tumor.  The veteran was 
evaluated for left-sided headaches of one year's duration in 
August 1984, and a skull series was normal.  There was no 
diagnosis.  

After service, private medical records show that in January 
1990 the veteran gave a 7 year history of pain around the 
left eye.  In June 1998, the veteran was evaluated for the 
new onset of seizures.  In July 1998, an MRI revealed a 
lesion in the right frontal lobe, which was then surgically 
removed.  

Application to Reopen 

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 

As the veteran's current application to reopen the claim was 
received in May 2002, the regulatory definition of "new and 
material evidence" currently in effect applies.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



Additional Evidence 

The additional evidence includes a statement of a private 
physician and a medical article on tumors of the central 
nervous system to include oligodendrogliomas.  

In a statement, dated in April 2003, J.V.Z., D.O., stated 
that the brain tumor could have caused the veteran's left 
facial pain. 

A medical article discloses that tumors of the central 
nervous system, such as an oligodendroglioma, are slow-
growing, indolent tumors. 

As the claim was previously denied because there was no 
evidence that the brain tumor was manifest during service or 
within one year of discharge from service, and as the 
additional evidence shows that an oligodendroglioma is a 
slow-growing tumor, the evidence is new and material because 
when considered with the previous evidence of record, that 
is, the size of the tumor, it raises a reasonable possibility 
of substantiating the claim as it relates to an unestablished 
fact necessary to substantiate the claim, that is, evidence 
that the tumor developed during service or during the one-
year presumptive period following service, the absence of 
such evidence was the basis for the prior denial of the 
claim.  For this reason, the claim is reopened. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for a brain tumor is reopened.  To this 
extent only, the appeal is granted.


REMAND

As the record does not contain sufficient medical evidence to 
decide claim, under the duty to assist, further evidentiary 
development is needed.  Accordingly, the case is REMANDED for 
the following action:

1. Request the report, Np 25691, dated 
in August or September 1998, of the 
Neuropathology Laboratory at the 
University of Washington Medical 
Center, Pathology Division, Seattle, 
Washington, which is referred to in the 
surgical pathology report number SU-98-
15689 with patient number 
(0000)U2047088. 

2. Arrange to have the veteran's file 
reviewed by a VA physician, who is a 
specialist familiar with brain tumors, 
to determine, based on the size and 
type of tumor, whether it is at least 
as likely as not that the brain tumor 
had onset during the period of the 
veteran's service from 1982 to 1987 or 
within the one-year presumptive period, 
following service in December 1987.  

In formulating the opinion, the 
examiner is asked to consider the 
following: An MRI report, dated in July 
1998, discloses that the brain tumor 
measured 1.5 cm x 1.5 cm x 1.0 cm.  The 
intraoperative surgical pathology 
report showed oligodendroglioma 
(neurocytoma).  The final pathology 
diagnosis was ependymoma, but the 
phenotype was difficult to characterize 
as there were nuclei of 
oligodendroglioma and neurocytoma.  

Also, in formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least as 
likely as not" does not mean "within 
the realm of possibility."  Rather, it 
means that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state. 

3. After the above action is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, the veteran 
should be provided a supplemental 
statement of the case, and the case 
should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


